United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                            June 25, 2001

                                                Before

                               Hon. WILLIAM J. BAUER, Circuit Judge

                               Hon. MICHAEL S. KANNE, Circuit Judge

                               Hon. TERENCE T. EVANS, Circuit Judge


No. 00-2349
                                                         Appeal from the United States District
ROBERT BROWN,                                            Court for the Northern District
                       Plaintiff-Appellant,              of Illinois, Eastern Division.
       v.
                                                         No. 97 C 4836
ILLINOIS CENTRAL RAILROAD
COMPANY,                                                 Charles P. Kocoras,
             Defendant-Appellee.                         Judge.



                                              ORDER

        The opinion of this court dated June 20, 2001 is hereby corrected.

          On page 3, first full paragraph, the sentence reading, “Trainmen with the most seniority at IC
fill the regular, six day per week positions” should be deleted.

       On page 20, first full paragraph, line 8, the word “as” should be “was”. In the same
paragraph, line 15, the word “discrimination” should be “nondiscrimination”.

       On page 21, first full paragraph, line 5, the word “railroad” should be lower case.

        On page 23, footnote 12, line5, the word “bring” should be “bringing”.